354 S.W.3d 227 (2011)
In re E.C.K. & C.E.G.K., Minor Children.
No. ED 96293.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2011.
Application for Transfer to Supreme Court Denied December 12, 2011.
Joe Kuhl, St. Charles, MO, for Appellant.
Chris Koster, Atty, Gen., Gary L. Gardner, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Matthew Koons ("Father") appeals from the trial court's judgment terminating his parental rights to E.C.K. and C.E.G.K. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum *228 for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).